Citation Nr: 9910870	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  98-15 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an original rating greater than 20 percent 
for a left knee disability.  

2.  Entitlement to an original rating greater than 10 percent 
for a right knee disability.

3.  Entitlement to an original (compensable) rating greater 
than zero percent for a left foot disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. R. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1989, and from October 1991 to May 1997.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veteran 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, dated 
November 1997, which awarded service connection for a left 
knee disability, right knee disability, and a left foot 
disability, and assigned ratings of 10 percent, zero percent, 
and zero percent, respectively.  The evaluations for the 
veteran's left and right knee disabilities were subsequently 
increased after the veteran submitted updated medical 
records.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims for increased evaluations of his left 
knee, right knee, and left foot disabilities has been 
developed.  

2.  A left knee disability is manifested primarily by medial 
compartment narrowing and laxity, with resulting moderate 
functional impairment.

3.  A right knee disability is manifested primarily by medial 
compartment narrowing, with resulting mild functional 
impairment.

4.  A left foot disability is manifested primarily by 
complaints of pain.  Paralysis, weakened adduction, or 
impaired plantar flexion is not shown.

CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for a 
left knee disability are not met.  38 U.S.C. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262 and 
5263 (1998); De Luca v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for a rating greater than 10 percent 
evaluation for a right knee disability are not met.  
38 U.S.C. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.71a Diagnostic Codes 5256, 5257, 5258, 5259, 
5260, 5261, 5262 and 5263 (1998); De Luca v. Brown, 8 Vet. 
App. 202 (1995).

3.  The criteria for a compensable evaluation for a left foot 
disability are not met.  38 U.S.C. § 1155 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a Diagnostic 
Codes 8725, 8625, and 8525 (1998); De Luca v. Brown, 8 Vet. 
App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are well 
grounded under 38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been sought by VA 
or associated with his claims folders, are available.  The 
Board accordingly finds that the duty to assist the veteran, 
as mandated by 38 U.S.C. § 5107(a) (West 1991 & Supp 1998), 
has been satisfied.

I.  Entitlement to greater ratings for left and right knee 
disabilities.

The veteran established service connection for both a left 
and right knee disability, in a rating action dated November 
1997, after the RO noted that the veteran developed knee 
disorders during service, and that he underwent a surgical 
procedure for the left knee.  The RO initially assigned a 10 
percent rating for the veteran's left knee retropatella pain 
syndrome disability, and a zero percent rating for his right 
knee retropatella pain syndrome disability.  The veteran 
subsequently submitted additional medical evidence, and the 
RO then assigned ratings of 10 percent for, in essence, an 
arthritic disorder, and an additional 10 percent for lateral 
instability, of the left knee, in a rating action dated 
September 1998.  That action also increased the veteran's 
evaluation for his right knee disorder to 10 percent.  

The severity of knee disabilities are ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & 
Supp. 1998), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1998).  
Diagnostic Code 5010 contemplates ratings for traumatic 
arthritis, and provides that arthritic disabilities due to 
trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved, in this 
case, under Diagnostic Codes 5260 and 5261.  When the 
limitation of motion is noncompensable, a rating of 10 
percent for each major joint or group of minor joints is to 
be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  

A rating greater than that currently in effect is also 
contemplated by ankylosis of the knee, under Diagnostic Code 
5256; a dislocated semilunar cartilage disability, under 
Diagnostic Code 5258; limitation of flexion and extension 
under Diagnostic Codes 5260 and 5261, respectively; and for 
impairment of the tibia or fibula under Diagnostic Code 5262.  

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; with flexion between 20 and 45 degrees evaluated 
as 50 percent disabling; and with extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees of more 
evaluated as 60 percent disabling.  

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling.

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria.  Similarly, limitation of leg extension is 
evaluated as 10 percent disabling under Diagnostic Code 5261 
when leg extension is limited to 10 degrees; as 20 percent 
disabling when leg extension is limited to 15 degrees; is 
rated at 30 percent when extension is limited to 20 degrees; 
is evaluated as 40 percent disabling when extension is 
limited to 30 degrees; and is evaluated as 50 percent 
disabling when extension is limited to 45 degrees.  Where 
extension is limited to 5 degrees, a noncompensable 
evaluation may be assigned.  

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace is evaluated as 40 percent 
disabling.  

The report of the veteran's VA rating examination dated July 
1997 reveals that the veteran presented with a limping gait, 
using a cane on the right and favoring his left leg.  He 
"toe walks and heel walks" normally, and the examiner noted 
that he half squats, although he had to stop because of pain 
in the left knee.  Additionally, the examiner noted a 10.5 cm 
scar in the medial pretibial area on the left, vertical, 
starting below the patella.  The scar was described as well 
heeled and mildly tender.  There was also a 10 cm scar over 
the left anterior iliac crest, which was also well healed and 
mildly tender.  There was no evidence of instability of the 
cruciate ligaments or of collateral ligaments bilaterally.  
The range of motion was reported as follows:  right knee 
flexion to 115 degrees and extension to zero; left knee 
flexion to 90 degrees and extension to zero.  The pertinent 
diagnoses were : pain and limited range of motion, left knee, 
after operation for bowed legs in 1996; and pain in right 
knee and ankles, without objective findings.  The 
radiographic report of the veteran's knees listed an 
impression of status post internal fixation of a fracture of 
the proximal left tibia.  No acute injury identified.  

A radiographic report, dated July 1997, of the right and left 
knees indicated mild narrowing of both medial knee 
compartments.

VA outpatient treatment records show that the veteran was 
seen with complaints of knee pain.  A medical certificate 
dated November 1997 shows that the veteran was diagnosed with 
chronic degenerative joint disease; a record with a legible 
date of only November, 12, advises the veteran to continue 
walking with a cane; a record dated March 1998 shows that he 
was seen for his knee complaints and referred to orthopedics.  
A record dated April 1998 reveals that the veteran had a 
medial osteotomy in May 1996, and that he exhibited full 
range of motion, "with 4/5 strength [in left] quads and 
hamstrings, and [a] 4+/5 [in] r[ight] quads and hamstrings."  
The veteran walked with a cane and used a left elastic knee 
cage.  The assessment was bilateral knee degenerative joint 
disease, with medial compartment narrowing.  A subsequent 
record, also dated April 1998, shows that the "[g]oals of 
rechecking and progressing [of home exercise program] for 
bil[ateral] knee strength [are] met.  

A record dated May 1998 reveals that the veteran's left knee 
was examined by a private physician.  The findings show that 
the veteran's knee demonstrated trace effusion, but that full 
range of motion was present.  There was tenderness along the 
medial joint line as well as lateral tenderness.  No gross 
instability was noted in the knee.  The quadriceps 
measurements were 47 and 53 versus 50 and 56 at 10 and 15 cm 
of proximal medial joint line on the left and right sides, 
respectively.  The examiner also stated that a more 
appropriate rating, "given the fact of the weakness in his 
lower extremity and now with his increased symptoms of pain, 
as well as leg length discrepancy, are more commensurate with 
a 20 percent lower extremity impairment rating.  This is 
extrapolated from the AMA Guides to the Evaluation of 
Permanent Impairment."  

A progress note dated July 6, 1998 reveals that the veteran 
was again seen with complaints of knee pain, and was assessed 
with tender hardware, valgus laxity left knee, and possible 
left medial meniscus tear.  The range of motion was reported 
as zero to 125 degrees for both knees.  A second progress 
note, dated July 31, 1998, shows an assessment of chronic 
knee pain of uncertain etiology, "no radiographic 
correlation".  

A MRI examination report, dated July 1998, of the veteran' 
right leg showed that the examiner "suspect[ed] intra-
articular gangli[o]n adjacent to the proximal ACL.  
Otherwise, no evidence of internal derangement and minimal 
joint fluid present."  The MRI examination of the left knee 
revealed "significant magnetic susceptibility artifact 
related to proximal tibial orthopedic hardware."  The 
impression was a "somewhat limited exam due to proximal 
tibial hardware.  Otherwise, no evidence of internal 
derangement." 

The current medical evidence does not show that the veteran 
has any ankylosis so that an evaluation under Diagnostic Code 
5256 is appropriate.  In addition, although the medical 
evidence shows the examiner's speculation that there may be a 
"possible left medial meniscus tear", the evidence simply 
does not demonstrate a disability manifested by dislocated 
semilunar cartilage so that a rating under Diagnostic Code 
5258 or 5259 is warranted.  

Additionally, the current medical evidence shows no 
limitation of motion so as to contemplate a rating greater 
than that currently in effect under either Diagnostic Code 
5260 or 5261.  In fact, a progress note dated July 1998, 
shows that his bilateral range of motion was recorded from 
zero to 125 degrees, revealing neither limitation of leg 
flexion to 60 degrees or limitation of extension to 5 
degrees, so that a noncompensable rating could be assigned.  
Although his range of motion was limited to 115 degrees in 
the right knee and 90 degrees in the left as shown by his VA 
rating examination dated July 1997, subsequent records show 
that he underwent physical therapy, specifically, a record 
dated April 1998 shows that "[g]oals of rechecking and 
progressing [of home exercise program] for bil[ateral] knee 
strength [are] met."  Additionally, the report from his 
private physician reflects that he had full range of motion 
in May 1998.  Thus, the evidence does not reflect a current 
knee disability manifested by compensable limitation of 
motion of either his right or left knee. 

Also, as there is no medical evidence to show compensable 
limitation of motion under Diagnostic Codes 5260 or 5261, 
clinical evidence of swelling, muscle spasm, or satisfactory 
evidence of painful motion must be shown, in addition to x-
ray findings of arthritis, for a 10 percent rating to be 
applicable on the basis of Diagnostic Code 5003 or 5010.  The 
record does not reflect that such medical evidence has been 
presented in the instant case.  Although the veteran has been 
assessed with retropatella pain syndrome, and degenerative 
joint disease of multiple joints, his recent radiographic 
examination report, dated July 1998, reveals an assessment of 
chronic knee pain of uncertain etiology, "no radiographic 
correlation".

Turning to the criteria under Diagnostic Code 5257 for other 
knee impairment productive of lateral instability or 
recurrent subluxation, although the medical evidence shows 
that he walked with a cane, it does not demonstrate that 
moderate recurrent subluxation or lateral instability is 
present so as to contemplate a greater rating under 
Diagnostic Code 5257 for either the veteran's left or right 
knee disability.  The Board finds it significant that both 
the veteran's July 1997 VA rating examination, and his May 
1998 examination by his private physician, reveal that there 
was no instability of either knee.  However, as there was 
valgus laxity in the veteran's left knee, as noted in the 
July 1998 record, that finding will be considered in 
determining the functional impairment attributable to his 
left knee disorder.  

The Board also notes that the veteran complained of pain in 
both of his knees, and that that the issue of functional 
impairment due to pain was addressed by the United States 
Court of Appeals for Veterans Claims (formally the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") in De Luca v. Brown, 8 Vet. App. 
202 (1995).  In De Luca, the Court held that when the veteran 
has testified under oath to increasing pain on use, and where 
there was medical evidence substantiating these 'flare-ups', 
that when musculoskeletal system disabilities are evaluated, 
pain on use is to be considered along with the criteria set 
forth in the diagnostic codes to determine the level of 
functional impairment.  
8 Vet. App. 202, 206 (1995).  Although there is no 
radiographic evidence to support a rating under Diagnostic 
Codes 5003 or 5010 for an arthritic disability, the report of 
the veteran's July 1997 x-ray examination revealed mild 
narrowing of the medial compartment in both knees.  
Additionally, outpatient treatment records show that the 
veteran required the assistance of a cane to ambulate, and 
that his strength was evaluated as "4/5" in the left knee 
and "4+/5" in the right knee.  As the July 1997 VA rating 
examination showed that pain was present in both knees, a 10 
percent rating for the veteran's right knee disorder, 
evaluated as the functional equivalent of arthritis with 
noncompensable limitation of motion under is warranted.  

Turning to the veteran's left knee disorder, the Board notes 
that the most recent medical evidence, that is his July 1998 
treatment records, shows that he manifests "tender 
hardware" in the left knee, and that "valgus laxity" is 
present.  In addition, the report from his private May 1998 
examination shows that although he manifested full range of 
motion, given his weakness and pain associated with his left 
knee, and the fact that his quadriceps measurements were 47 
and 53 versus 50 and 56 at 10 and 15 cm of proximal medial 
joint line on the left and right sides, respectively.  As 
noted in the Statement of the Case dated September 1998, two 
separate evaluations for a knee disability may be assigned 
where arthritis and instability of the knee is present, as 
set forth in VA Gen. Coun. Prec. 23-97 (July 1, 1997).  Thus, 
the Board finds that the veteran's left knee disability is 
productive of a combination of both medial compartment 
narrowing, which, in the instant case, is comparable to an 
arthritic disability, and laxity; so that a 20 percent rating 
for the functional equivalent of moderate left knee or ankle 
disability under Diagnostic Code 5262 is appropriate.  

However, as discussed above, the Board also finds that the 
evidence does not demonstrate that a rating greater than 10 
percent is warranted for the veteran's right knee disability, 
and it similarly does not demonstrate that a rating greater 
than 20 percent for the veteran's left knee disorder is 
warranted.  

The Board notes that the veteran's scars were described as 
"well healed" and "tender".  They are currently evaluated 
as noncompensable, under Diagnostic Code 7805, which 
evaluates scars on the basis of the limitation of the part 
affected.  As indicated above, there is no compensable 
limitation of motion of the veteran's knees, therefore a 
compensable rating is not warranted on that basis.  In 
addition, Diagnostic Code 7804 contemplates scars that are 
superficial, tender and painful on objective demonstration as 
10 percent disabling.  However, there is no evidence to show 
that the veteran's scars are tender and painful as specified 
in Code 7804.  Thus, an increased evaluation based on his 
scar disabilities are similarly not warranted.


II.  Entitlement to an original (compensable ) rating greater 
than zero percent 
for a left foot disability.

The veteran established service connection for a left foot 
disability, in a rating action dated November 1997, after the 
RO noted that the veteran developed a left foot disorder 
during service, and was diagnosed with left tarsal tunnel 
syndrome.  The RO noted that the veteran complained of pain 
to the medial plantar aspect with numbness and tingling, and 
that treatment included rigid orthotic.  His evaluation for 
his left foot disability was confirmed and continued at zero 
percent in a September 1998 rating action.

The results of the veteran's VA rating examination dated July 
1997 reflect that he complained of swelling in the left foot 
and ankle.  Objective examination of the musculoskeletal 
system revealed that he "toe walks and heel walks 
normally", that the evaluation of the extremities for light 
touch and pin prick revealed no abnormalities, bilaterally; 
and that the deep tendon reflexes were normal, bilaterally.  
In addition, the strength was reportedly normal in both feet.  
Specifically, the dorsiflexion and plantar flexion were 
normal bilaterally.  Range of motion of the right and left 
ankles was recorded as 10 degrees of dorsiflexion and 45 
degrees of plantar flexion.    

Although a record dated November 1997 reflects that the 
veteran complained of "chronic joint pain, all joints", no 
specific findings were made regarding the veteran's left foot 
or ankle.  In fact, the radiographic report of the veteran's 
feet shows an impression of "negative right and left foot."  
Subsequent treatment records are devoid of complaints or 
treatment for a left ankle or foot disability.  

The veteran was initially rated under Diagnostic Code 5276, 
which evaluates an acquired flatfoot disorder.  The Statement 
of the Case, promulgated in September 1998, notes that the 
veteran's left tarsal tunnel syndrome is rated by analogy, 
and evaluates it as a posterior nerve disability under 
Diagnostic Code 8725, 8625 or 8525.  Those criteria stipulate 
that complete paralysis of all muscles in the sole of the 
foot, frequently with painful paralysis of a causalgic 
nature; with toes that cannot be flexed; weakened adduction; 
and impaired plantar flexion will be assigned a 30 percent 
evaluation.  Incomplete paralysis of a severe nature is 
evaluated as 20 percent disabling, while a moderate or mild 
disability is evaluated as 10 percent disabling.  There is no 
evidence to show that the veteran's left foot disability is 
productive of paralysis.  Specifically, he had 45 degrees of 
plantar flexion; additionally, he "toe walks and heel walks 
normally", the evaluation of the extremities for light touch 
and pin prick revealed no abnormalities, bilaterally; the 
deep tendon reflexes were normal, bilaterally; and the 
strength was reportedly normal in both feet.  Thus, the 
clinical record simply does not demonstrate that a greater 
rating for a left foot disorder is warranted.   

The Board also notes that the veteran complained of pain in 
his left foot, and that that the issue of functional 
impairment due to pain is addressed by De Luca, as indicated 
above.  However, the Board must point out that there is no 
clinical evidence to support increasing pain on use as 
contemplated by the test set forth in DeLuca, thus, a greater 
rating is not warranted under those criteria.  

Finally, the Board notes that the evidentiary record does not 
reflect any request by the veteran, or on his behalf, that 
this claim be referred to the RO for consideration by the 
appropriate VA officials as to whether an "extraschedular" 
evaluation under 38 C.F.R. § 3.321(b)(1) (1998) can be 
assigned, nor does the record reflect the presence of any 
exceptional or unusual disability picture that would compel 
such referral with regard to impairment resulting from these 
disorders.  Therefore, his claims for increased evaluations 
for a left knee disability, a right knee disability, and a 
left foot disability must be denied.


ORDER

Entitlement to a rating greater than 20 percent for a left 
knee disability is denied.  Entitlement to a rating greater 
than 10 percent for a right knee disability is denied.  
Entitlement to a (compensable) rating greater than zero 
percent for a left ankle disability is denied.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

